          Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 1 of 24 PageID #: 1

 AO 106 (llcr- 06i09) Applicatior for          a   Se roh \fan'att


                                  UNrrsp Sl arss Dsrrucr Counr
                                                                                     tbr the
                                                                   Frstem District of Missouri

               In the Matter ofthe Search of                                           )
                                                                                       )
target device #3. currently in the custody of the St.                                  )         Casc   No.4:20 MJ 6134 PLC
Charies County Police D€partment, rvithin the                                          )
Eastem District of Missouri, more fully described                                      )       SUBI'/TI   ED TO ]']tE COURT AND
and depicted in Atrachment A.                                                          )       SIGNI,JI] BY REI.IABLE ELEC'|RONIC MEANS

                                                     AP}LTCATION FOR A SEAXCts WARRA}I'I

     I,    Janres   Gaddv           .   a federal law enforccment officcr or an atlonrcy lbr the government request
a search    warralt and state under penal$ of          perjur-v that I have reasou to believc that on the follorring properly:


    target device #3, currently irr the cuslody ofthe St, Charles Corulty Police Deparlment, rvithin the Eastem
                    District of Missouri, more fully describcd and depioted in Attachment A.

located in the                    EASTERN                            Districi   of             N,{ISSOURI           , there is now concealed

                                                                          see_41la9hm.el!]t_8.

           The basis for the search under Fed. R. Crim. P. 4l (c) is (check one or nore):
                     /evidence ofa crirne;
                     /contraband, &uits of crimc. or otber items illegally possessed;
                     /propen-v designed for use, intcnded for use, or used in committing a crime;
                  3 a person to be arrested or a person'*,ho is unlarvfullv restrained.
           The search is related to        a   violation      ol
               Code Section                                                                                  Offense Description

     Title ? I , U.S.C., $S 841. 846                                             Conspiracy to possess with intent to distribute contlolletl
                                                               '
     Tirre 18. U.S.C. $$ 924(c). 19s6, r957                                      substance(s); firearms offenses: mone-v., laundcring

           The application is based on these facts:

                    SEE      A-fl'ACHED AFFIDAYIT V/F]ICH IS INCORPORA'I-ED HEREIN RY REFERF.I\jCE.

                         /    Continued on the attached sheet.
                         I    Delayed notice of               _
                                                        days (give exact ending date if more than 30 days:                                       ts
                     requested under: I8 U.S.C. g 3l0ia. dre basis o1'lvhich is set forth on the attached slieet-
                     I slate und€r the penaltv of perjury that tbe foregoing is t             corrcct.


                                                                                                                              ulure
                                                                                                                                   cer
                                                                                           DF,A
                                                                                                             Printed uame and,title
Sworn to, xttcsted to,   aId sffirmed before         me   via relitlrle clcctroric me{ s pursurntto Fedtral Rulcs ofCrinrinsl procedure 4.1 nnd:ll.

Date:                    June 4- 2020                                                      Patricia L. Cohen
                                                                                                             Jtrclgt's signatm.c

Cir,* and State:             St, Louis.   M()                                              IJon. Patric ia L. Cohen. U.S. Map ishate Judce
                                                                                                              Prfuted name and title
                                                                                                   AUSA: John R- Mantoyani
  Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 2 of 24 PageID #: 2




                                            ATTACHME NT A



Target Device #3, currently in the custody o f the St. Charles County Pol ice Department, w ithin the
Eastern District of M issouri, is further described as fol lows:

A Multicolored Samsung Model Cellular Device, SM-N975U, IMEi: 359271100750722
   Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 3 of 24 PageID #: 3




                                          ATTACHMENT B

        1.        All records on target device #3 that relate to violations of Title 2 1, United States
Code (U.S.C.), Section 841 (a)(1); unlawful use of a communication facility, in violation of Ti tl e
21, U.S.C., Section 843(b); conspiracy and attempt to possess with intent to distribute and to
distribute controll ed substance, in violation of Title 2 1 U .S.C., Section 846; felo ns in possession
of firearms and in possession of firearms in furtherance of drug trafficking crimes in violation of
Title 18 U.S.C, Sections 922(g) and 924(c); and laundering of monetary instruments, in violation
of T itle 18, U .S.C., Sections 1956 and 1957 (hereinafter collectively referred to as the '·target
offenses") that relate to Guy GOOLSBY from May 29, 2019 to May 26, 2020 including:
             a. lists of customers and related identifying information;
             b. types, amounts, and prices of drugs, chemicals, and precursors trafficked as well as
                 dates, places, and amounts of specific transactions;
             c. any info rmation related to sources of drugs, chemicals, or precursors (including
                 names, addresses, phone numbers, or any other identifying information) ;
             d. any inform ation related to the dates, times, and locations of the distri bution and
                 manufacture of contro lled substances or the delivery of items used in the
                 distri bution and manufacture of controlled substances;
             e. all bank records, checks, credit card bill s, account information, and other financia l
                 records.
       2.        Evidence of user attribution showing who used or owned the target devices at the
time the things descri bed in this warrnnt were created, edited, or deleted, such as logs, phonebooks,
saved usernames and passwords, documents, and browsing history;
       3.        All records and other evidence, connection logs, and records of user activity for the
target devices, including:
             a. Connecti on date and time;
             b. Disconnect method and time;
             c. Method of connection (e.g., telnet, ftp , http);
             d. Date transfer volume;
             e. User name associated with connection;
             f. Tele phone caller identification records;
             g. Other connection information, such as:
  Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 4 of 24 PageID #: 4




               1)      Any and all telephone numbers, addresses, names or contacts associated
                       with the connection;
               2)      Any and all data which might be information from a personal calendar or
                       day planner associated with the connection; and
               3)      Any and all data regarding w ire or electron ic communications, i.e., e-mail,
                       text messages, address books, direct connect numbers, photographs or other
                       images, saved messages including voice and draft messages associated with
                       the connecti on.
       As used above, the terms "records," " infonnation," and "data'· include all of the foregoing
items of evidence in whatever fo rm and by whatever means they may have been created or stored,
including any form of computer or electroni c storage (such as flash memory or other media that
can store data) and any photographic form.
      4.      things described in this warrant were created, edited, or deleted, such as logs,
phonebooks, saved usemames and passwords, documents, and browsing history.
  Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 5 of 24 PageID #: 5




                     AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

        James Gaddy, being duly sworn by reliable electronic means, deposes and says as

fo llows:

                                         INTRODUCTION

            1.   I am an investigative and law enforcement officer of the United States, within the

meanjng of Title 18, United States Code, Section 2510(7) and am empowered by law to conduct

investigations of and to make arrests for offenses enumerated in Title 18, United States Code,

Section 25 16.

        2.       I have been a deputized Task Force Officer with the Drug Enforcement

Administration (DEA) since October 20 10 and am currently assigned to an Enforcement Group of

the St. Louis Division Office. Prior to my DEA assignment, I was a sworn police officer with the

St. Charles County Poli ce Department and Breckemidge Hills Police Department for

approximately 20 years.

        3.       During the course of my law enforcement experience I have participated in

numerous investigations involving controlled substances. I have conducted investigations of a

variety of illegal drug-trafficking and money-laundering organizations. I have participated in

investigations which led to the seizure of illegal drugs, weapons, and assets derived from the sale

of illegal drugs, and the subsequent felony arrests of those individuals involved . I have patticipated

in several prior investigations involving Title III authorized wiretaps and have had specialized

training from the United States Department of Justice, DEA, regarding telephone data exploitation.

I have also participated in numerous drug-related training courses throughout my law enforcement

career. I am familiar with and have used normal methods of investigation, including, but not

limited to, visual and electronic survei llance, questioning of witnesses and defendants, the use of



                                                  1
  Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 6 of 24 PageID #: 6




search and arrest warrants, the use of informants, the use of pen registers, the utilization of

confidential sources and undercover agents, and the use of court-authorized wire intercepts.

                                   PURPOSE OF AFFIDAVIT

        4.      This Affidavit is submitted in support of an application for the issuance of a search

warrant for the electronic device (target device #3) contained in ATTACHMENT A (including

photographs of target device #3), to search for the records and data detailed in ATTACHMENT

B, which constitutes evidence of the crimes described herein. St. Charles County Department of

Corrections (SCCDOC) Officer Clamors seized the target device #3 from Guy GOOLSBY

("GOOLSBY") (DOB: October 29, 1979; SSN: XXX-XX-1912"). SCCDOC Officer Clamors

seized the target device #3 during a jail search, by St. Charles County Department of Corrections

(SCCDOC) personnel as a result of suspicious behavior by GOOLSBY's within his assigned Unit

(Unit G) at a SCCDOC facility, within St. Charles County and the Eastern District of Missouri on

May 26, 2020.

        5.      The target device #3 is currently in the custody of the St. Charles County Police

Department, within the Eastern District of Missouri. GOOLSBY is in custody with the United

States Marshal Service, and is being held at the St. Charles County Department of Corrections

Facility, as set forth below.

       6.       It is my opinion as an experienced, trained narcotics investigator that there exists

probable cause to believe that the target devices will contain evidence of violations of Title 21,

United States Code, Sections 841 and 846 (Possession with Intent to Distribute/Distribution of

Controlled Substances and/or Conspiracy). The controlled substances which are the primary focus

of this investigation are heroin, a Schedule I controlled substance and fentanyl , a schedule I

controlled substance. In addition, based on the investigation set forth herein, I believe the target



                                                 2
  Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 7 of 24 PageID #: 7




devices wi ll also contain evidence of vio lations of T itle 18, United States Code. Sections 924(c)

(Possession or Use of a Firearm in Furtherance of a Drug Trafficking Crime), and 1956 and 1957

(money laundering and conspiracy to comm it money laundering).

         7.    The facts and information set fo rth in the Affidavit are based upon my personal

knowledge obtained during the course of the investigation, information reported to me by other

agents and employees of the DEA and other law enforce ment agencies, my review of reports, tol l

analysis, pen register analysis, interception of wire and e lectronic communications, financ ial

analysis. and information gained through my training and experience. Because this affidavit is

submitted for the limited purpose of securing a search and seizure warrant in relation to the target

devices. it does not include each and every fact known to me concerning this investigation, and

sets fo rth only those facts believed necessary to establish probable cause that violations of T itle

2 1, U.S.C. §§ 84 l (a)(l ), 846, 843(b), 848, 1956 and 1957 have occurred, are occLuTing, and w ill

occur.

                        INVESTIGATION AND PROBABLE CAUSE

         8.    Beginning in March 20 18. the DEA began an investigation into Guy GOOLSBY

("GOOLSBY.) who was identified as a leader within the St. Louis-based fact ion of a drug

trafficking organization (DTO) that and is responsible for the distribution of hundreds of kilogram

quantities of cocaine, heroin and fentanyl throughout the St. Louis Metropolitan area. This OTO

is responsible for the trafficking of cocaine, fentanyl, and heroin from Mexico, through Texas and

Florida to the St. Louis area. Throughout 20 18, the DEA utilized drug seizures, money seizures,

physica l surveillance, consensually recorded telephone conversations, and information derived

from te lephone conversations intercepted pursuant to Orders of this Court involving GOOLSBY.




                                                 3
   Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 8 of 24 PageID #: 8




traffic stops of courier vehicles, and other investigative techniques to gather evidence against

GOOLSBY and others involved in the this OTO.

       A. GOOLSBY'S Criminal History.

       9.      A review of at least one criminal history database reveals that GOOLSBY pleaded

guilty to or was convicted of offenses that include the fo ll owing: I) On or about September 23,

1998: felony possession of controlled substance, fo r which GOOLSBY was found guilty, received

a five year suspended imposition of sentence, and was placed on three years of probation; 2) on or

about November 20, 2000: felony possession of a controll ed substance, for which GOOLSBY was

sentenced to five years confinement; 3) on or about October 5, 2008, un lawfu l possession of a

firearm and resisting anest, for which GOOLSBY was found guilty and received a two year

suspended sentence, and was placed on two years of probation; 4) on or about July 2 1, 2009:

distribution of crack cocaine (2 counts), for which GOOLSBY was fo und guilty and was

sentenced to 120 months confinement in Federal prison; and 5) on or about June 25, 20 12:

possession with intent to distribute 50 grams of cocaine base, for which GOOLSBY was found

guilty and sentenced to 120 months confinement in Federal prison.

       B. GOOLSBY's Drug Trafficking Activities

       10.     In March of2018 , I acquired intelligence SlllTOunding a multi-kilogram cocaine and

heroin distribution network based in Houston, Texas and the St. Loui s Metropolitan area. During

the course of the investi gation, my investigative team and I identified Guy GOOLSBY

(GOOLSBY) as a leader w ithin the St. Louis-based faction of the larger Drug Trafficking

Organization, responsibl e for the di stri bution of hw1dreds of kilogram quantities of cocaine,

heroin, and fentanyl. Working closely with GOOLSBY and the OTO are David FOSTON, Grant

BERRY, and other St. Louis based large-scale drug di stributors.



                                                4
   Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 9 of 24 PageID #: 9




        11.    As the investi gation progressed, which resulted in the seizures of 40 kilograms of

drugs and approx imately $2,000,000 between March and September of20 18, I was able to identify

GOOLSBY 's, BERR Y's and FOSTO 's Houston-based source. That source has since been

established as a confidential source (hereinafter referred to as CS-1.)

        12.    Based on CS- I debriefings, physical surveillance, consensual monitoring of

cellular phone communications, and other law enforcement means, I am confident GOOLSBY

utilized multiple sources for the specific type of drug he is seeking to distribute. He had a source

for cocaine, a source for heroin, and a source for fentanyl.

        13.    On March l 7, 20 18, my investigative and I seized $1,304,840.00 in Phelps County,

Missouri from O .B DODD, a courier for the OTO. CS-1 explained to me that this money was a

portion of GOOLSBY's, BERRY's, and FOSTON ' s drug proceeds that derived from the ir sale of

approximately 50 kilograms cocaine in the St. Louis area           The money was being sent to

GOOSLBY's, BERRY's, and FOSTON' s source of supply in Texas as payment for that 50

kilogram shipment of cocaine.

        14.    On April 20, 20 18, DEA investigators on my investigative team seized

approximately 25 kilograms of cocaine was seized in St. Louis County, Missouri from Mario

AQUILAR- Estrada, a courier for the OTO. The seized kilograms of cocaine were intended fo r

GOOLSBY. BERRY, and FOSTO , but were intercepted by law enforcement before the deli very

could be completed. BERRY provided his maroon Ford Explorer as transpo1iation to AGUILAR-

Estrada to tran sport the shipment of cocaine from the tractor-trailer that had del ivered to the St.

Louis area to GOOLSBY, BERRY, and FOSTO . This was later verified by CS -1 during his/her

debriefings in late 2018.




                                                 5
 Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 10 of 24 PageID #: 10




        15.    On July 25, 2018, approximately $263,420.00 and approximately three kilograms

offentanyl were seized in Tulsa, Oklahoma from Carlos and Lina MACIAS, couriers for the DTO.

The currency was drug proceeds derived from the sale of approximately nine kilograms of fentanyl

by GOOLSBY, BERRY, and FOSTON. The MACIASs was returning the money as payment to

another source of supply in the Florida area.        The three kilograms of fentanyl seized by

investigators were later determined to have been given back to the MACIASs for return to the

source by GOOLSBY, BERRY, and FOSTON due to the Fentanyl' s poor quality. During his

debriefing in late 2018, CS-1 verified this information.

        16.    On October 6, 2018, my investigative and I seized approximately $380,000.00 in

Cleveland, Texas. Utilizing CS-1 , my team and I arranged a fictitious 25 kilogram cocaine

transaction with GOOLSBY, BERRY, FOSTON, and Chivas HOLMES. All parties agreed to

collect and provide CS- 1 with approximately $380,000.00 in exchange for the fictitious kilograms

of cocaine. GOOLSBY, BERRY, FOSTON, and HOLMES employed Chivas HOLMES brother,

Shannon HOLMES, to transport the currency to the Houston, Texas area in order to procure the

25 kilograms. Following the exchange of the $380,000.00 for the 25 kilograms of fictitious

cocaine, I directed a marked police unit to effect a traffic stop of Shannon HOLMES and recover

the fictitious kilograms. The packages of money that Shannon HOLMES gave to CS -1 in exchange

of the fictitious cocaine were wrapped in plastic and each package had the known nickname of

GOOLSBY, BERRY, and FOSTON, on it to designate who had provided what amount of money.

       17.     Cellular devices were used extensively by the members of this DTO throughout the

investigation period to acquire and re-distribute large amounts of controlled substances.

Specifically, GOOLSBY used over twelve cellular devices during a six-month period in late 2018

and early 2019 to conduct hi s drug trafficking activities.   I know from this investigation, prior



                                                 6
 Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 11 of 24 PageID #: 11




Title-Ill investigations, and subsequent de-briefing of involved parties by investigative team

members that drug traffickers, including GOOLSBY, are known to compartmentalize the use of

multiple telephones. As an example, a subj ect wil l use a certain telephone to contact sources of

supply, another telephone to contact couriers, other telephones to contact underlings, so forth and

so on. De-briefing of co-conspirators and captured co urt authori zed w ire interceptions have

revealed that the above methods are empl oyed to thwai1 law enforcement's ability to detect

members of a drug trafficking organization and co nduct electronic surveillance on co-conspirators.

        C. Confinement of GOOLSBY at St. Charles County Department of Corrections

        18.      On May 29, 20 19. GOOLSBY, BERRY, FOSTO , the MACIASs, Chivas

HOLMES, Shannon HOLMES, and others were ind icted in United States District Court - Eastern

District of Missouri in a fifteen-person conspiracy fo r his involvement in large scale cocaine,

heroin, and fentanyl traffi cking from Mexico, through Texas and Florida, to St. Louis under Untied

States v. Guy Goolsby. et al, 4: 19-CR-0041 2 AGF (PLC.) At the present time, GOOLSBY is bei ng

held by the United States Marshal Service at the St. Charles County Department of Conections

Facility until hi s case is full y adj udicated.

        19.      Upon hi s confinement at the SCCDOC, the jail staff fully explained the rules and

regulations of the facility to GOOLSBY. One of those rules and regulations is that inmates may

not possess or use a personal cellular device in the j ail fac ility. Under Revised Statutes of Missouri

§217.360, it is a class A misdemeanor punishable by up to a year in jail and/or a fi ne of up to

$1000.00 in the State of Missouri for any inmate in any county jail to have in hi s possession "[a]ny

article or item of personal propetiy which an offender is prohibited by law or by ru le and regulation

of the division from receiving or possessing."




                                                   7
 Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 12 of 24 PageID #: 12




        D. GOOLSBY's Possession and Use of Target Devices #1 and #2

        20.     On October 3 1, 20 19, I was made aware of recently initiated investigation lead by

the St. Charles County Pol ice Department (SCCPD) Detective Bureau. The investigation focu sed

on allegations of cellular devices being smuggled illegally into the j ail fac ility by j ail staff and sold

to inmates for the inmates' surreptitious use.

        21.     SCCPD detectives indicated on or about October 23, 2019, they spoke to a Source

of Information (SOI) relating to cellular devices within the jail facility. The SO I indicated a St.

Charles County Corrections Officer (CO) was illegally smuggling cellular devices into the j ail

facil ity and was then selling those cellular devices to jail inmates for $3500.00 per device. The

SOI informed SCCPD detectives that GOOLSBY was currently in possession of two (2) cellular

devices (target devices # 1 and #2) which were provided to GOOSLBY by the St. Charles Co unty

CO.

        22.     SCCPD detectives immediately notified jail staff of the accusations. On or about

October 23, 2019, Jail staff requested that GOOLSBY exit his solely occupied jail cell and

informed GOOSLBY he would be escorted to their scan apparatus designed to locate contraband

hidden on or in someone 's body. When informed he was being taken to the scanning apparatus,

GOOLSBY immediately became combative and resisted with jail staff in an attempt to avoid the

cellular device being located. Once GOOLSBY was restrained and under control, jail staff was

able to locate a cellular device, one of the ce llular devices, hidden on GOOSLBY's person. Jail

staff then conducted a cell search of GOOOSBY's cell and located another cellular device, the

other cellular device, hidden within GOOLSBY's cell. Target devices # 1 and #2 were seized by

j ail staff and ultimately relinquished to the custody of SCCPD detectives . At the time of their




                                                     8
 Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 13 of 24 PageID #: 13




seizure of GOOLSBY, both cellular devices were powered on and from an exterior viewing

appeared to detectives to operate as designed.

        23 .    SCCPD detectives attempted to interview GOOLSBY concerning the cell ular

devices, but he refused to speak to detectives .

        24.    Once notified of the recovery of target devices # 1 and #2, I spoke to SCC PD

detecti ves relative to GOOLSBY's access to communication methods provided. I was interested

in discovering what if any contact GOOLSBY could have though approved means to speak to his

family and friends. SCCPD detectives advised that every inmate, and specifically GOOLSBY, is

provided an IPad by the jail that allows the inmate to video chat w ith family and friends. Any

videos made by any inmates on the IPad are recorded and maintained by the St. Charles County

Department of Corrections. Fut1her, during all of the video chats, both parties to the chat are

informed that their communications can and will be recorded and maintained by the St. Charl es

County Department of Corrections. SCCPD detectives reviewed GOOLSBY's recorded video

chats and advised GOOLSBY has numerous hours of recorded video chats with various fam ily

and friends. This incl udes videos of communications between GOOLSBY and GOOLSBY's

paramour, Tiara Booker. The videos between GOOLSBY and Ms. Booker are of a personal,

intimate, and sexual nature, and show that GOOLSBY is comfortable using authorized and

recorded jail communication methods to spend intimate time with his paramour. Based on the

explicit and usually personal nature of his communications with Ms. Booker, it does not appear

that GOOLSBY would find it necessary to possess pri vate and illegal communication devices,

such as target devices # 1 and #2, if hjs sole desire was to privately communicate with Ms. Booker

or other friends and fam ily about legal and/or personal subj ect matters.




                                                   9
  Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 14 of 24 PageID #: 14




          25 .      Based on GOOLSBY's past drug trafficking activities, his resistance to jail

persoru1el when one of the target devices was fo und on this person, the inferred knowledge that all

j ail-authorized communication methods are recorded, and his use of those authorized

communication devices to communicate in an intimate and personal way with Ms. Booker,

investigators are confident that GOOLSBY's possession of unauthorized and private

communication devices, i.e. target devices# 1 and #2, is solely based on his desire to communicate

with others about unauthorized or illegal activities.

          26.       On      ovember 1, 2019, the Honorable United States Magistrate Judge Shirley P.

Mensah issued a search warrant (4 : 19 MJ 7451 SPM) for target devices #1 and #2. Target devices

#1 and #2 were relinquished to the St. Louis City Metropolitan Police Department - Cyber Crime

Unit to be ana lyzed. The data co llected from target devices #1 and #2 were reviewed by D EA

investigators and immediately noticed GOOLSBY's obvious usage of target devices # 1 and #2.

For example, GOOLSBY had numerous sexually explicit " selfies" and/or photographs from

himself. Furthermore, although I discovered limited text m essages to and from GOOLSBY, I

noticed GOOLSBY had directed unknown person(s) to conduct spot-surveillance checks of

GOOLSBY's known paramour and "stash house" operator ' s house, Tiara BOOKER. 1 T he

unknown person apparently would drive-by BOOKER 's residence and take photographs of

vehicles on her dri veway and then report back to GOOLSBY with photographs of those vehicles.

Moreover, I observed GOOLSBY's sent photographs of the different vehicles, and I believe those

photographs were a direct result of GOOLSBY's instruction to the photographing individua l to

conduct surveillance of BOOKER and then report back to GOOLSBY. This is further evident of




      I am confident, based on GOOLS BY's status within the OTO and his extensive prior jail experience,
GOOLS BY deleted a majori ty of his commu nication conducted on target devices # I and #2 prior to law enforcement
seizing the cellul ar dev ices.

                                                       10
 Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 15 of 24 PageID #: 15




GOOLSBY's leadership status of the DTO, capable of obtaining cel lular devices within a secured

j ail facility and then direct those outside of jail to perform various task for GOOLSBY. To date,

I continue to investigate the content co llected from target devices # I and #2 .

        E. GOOLSBY's Possession and Use of Target Device #3

        27.     On May 26, 2020, I was once again co ntacted by St. Charles County Police

Detectives (SCCPD) relative to GOOLSBY being found in possession of another cellular device

(target device #3).     SCCPD Detectives indicated they responded to the St. Charles County

Department of Corrections (SCCDOC) where they were briefed of the incident and seized target

device #3 from j ail staff.

        28.     SCCPD Detectives advised on May 26 , 2020 at approx imately 3:35 p.m. , SCCDOC

officers were letting the inmates housed in Unit G (GOOLSBY's housing unit) into the

recreational yard. As SCCDOC officers were monitoring the inmates' movement from Unit G to

the recreational yard, SCCDOC Officer Clamors observed GOOLSBY reaching behind the

television which is located in the more common area of Unit G. SCCDOC Officer Clamors

questioned GOOSLBY concerning his suspicious actions and GOOSLBY indicated he wanted to

turn the television on. However, SCCDOC Officer C lamors was aware the controls were on the

opposite side of the television where GOOLSBY was reaching and further there was no rational

reason for turning the television on when the inmates were instructed to vacate Unit G to

recreational yard. The SCCDOC Officer Clamors then directed GOOLSBY to depart Unit G and

respond to the recreational yard with the rest of his unit.

       29.      Once GOOLSBY had departed Unit G, SCCDOC Officer Clamors immediately

notified the supervisor of GOOLSBY's suspicious acti ons. Immediately, a ll available SCCDOC

officers responded to Unit G and the mounted television where GOOLSBY was reaching behind .



                                                  11
  Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 16 of 24 PageID #: 16




Concealed in a sock and behind the television, Officers Clamors located a cellular device (target

device #3) plugged into the USB port of the television. 2 SCCDOC Officer Clamors immediately

seized target device #3 and turned-off I powered-down target devices #3.3 Target device #3 was

relinquished custody to SCCPD Detective Kevin Knobbe and was secured within SCCPD

evidence vault.

         30.      Based on their pnor knowledge of my on-gomg investigation involving

GOOLSBY, SCCDOC officers and/or SCCPD detectives did not question GOOLSBY

concerning their discovery of target device #3. However, SCCDOC officers monitored recorded

jail calls involving GOOLSBY following days after the seizure of target device #3. During

recorded j ail call, on May 27, 2020, GOOLSBY contacted a young female child, who I believe is

a close relative of GOOLSBY's. Approximately one minute 30 seconds into the call, GOOLSBY

apologizes to the young child and explained to her he was "in trouble." The young child replied

to GOOLSBY stating, "it's your phone (target device #3)?" GOOLSBY acknowledged stating,

"I know." The child responded, "Your phone (target device #3), I told you, you were going to get

into trouble." The conversation continued during which GOOLSBY explained he will be in the

"hole" (solitary confinement) for three or four months and will miss her birthday.

         31.     From training, experience, and the instant investigation, I am aware drug

traffickers, especially ones with the high-ranking stature of GOOLSBY, maintain some control of

their drug trafficking network even while incarcerated. This is primarily done to avoid losing

income, position in the organization, and/or ability to direct and/or control those subordinate within


          Through our training and experience and the SCCDOC Officer Clamors observations, SCCDOC o fficers and
I believe GOOLSBY place target device #3 behind the television and plugged target device #3 into one of the
mounted television' s USB port in order to charge target device #3 while in the recreational yard.
3
          SCCDOC officers immediately powered down target device #3 due to the capabilities of deleting and/or
w iping all data remotely from "Smart" cellular devices, ultimately destroying potential evidence. Further, it was
unknown if target device #3 was sending or transmitting audio, video or other data from inside Unit G to outside
individuals outside of the SCCDOC facili ty.

                                                       12
 Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 17 of 24 PageID #: 17




the hierarchy. Based on my monitoring of his cellular communications before he was indicted

from Late 20 18 to early 201 9 before he was indicted, I am confident GOOLSBY' s continues to

oversee or at least monitor his DTO through the use of fear and intimidation. With GOOLSBY's

continued responsibility as a leader, GOOLSBY must have the capacity to maintain consistent

communication with those outside of the correctional facility. This necessity requires GOOLSBY

to utilize smuggled cellular devices such as target telephones #1 and #2 and now target device #3.

        F. Background on Electronic Media.

       32.     Based on my training and experience, as well as discussions I have had with other

trained agents and investigators, I know that mobile telephones contain a variety of stored

electronic data. For example, mobile phones maintain call logs that record the telephone number,

date, and time of calls m ade to and from the phone. In addition to enabling voice communications,

mobile telephones often referred to as "smart phones" offer a broad range of capabilities. These

capabilities include: storing names and phone numbers in electronic "address books;" sending,

receiving, and storing text messages and e-mail; taking, sending, receiving, and storing still

photographs and video; storing and playing back audio files; storing dates, appointments, and other

information on personal calendars; and accessing and downloading information from the Internet,

including applications or "apps," such as social media apps, including Facebook.          Wireless

telephones may also include global positioning system ("GPS") technology for determining the

location of the device.

       33 .    Digital cameras, like those seized in this investigation record pictures digitally,

rather than by using photographic film . Digital cameras use a variety of fixed and removable

storage media to store their recorded images. Images can usually be retrieved by connecting the

camera to a computer or by connecting the removable storage medium to a separate reader.



                                                13
 Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 18 of 24 PageID #: 18




Removable storage media include various types of flash memory cards or miniature hard drives.

Most digital cameras also include a screen for viewing the stored images. This storage media can

contain any digital data, including data unrelated to photograph s or videos.

       34.     The development of computers, digital cameras, mobile telephones and the Internet

has changed the way in which individuals involved in illegal drug distri bution conspiracies, and

related activities, such as fireanns offenses and violence, interact with one another. Computers

and electronic storage devices such as cameras, tablets, and mobile phones serve vari ous functions

in connection with illegal drug distribution conspiracies, and related activities, such as fireaims

offenses and violence. They include: ( I) the abi lity for crimi nal associates to communicate with

one another and with other conspirators via, mobile phones and voice call, text, or email; (2) the

storage of pictures, images, electronic communications, records and other evidence of the crimes

committed; and (3) the devices themse lves operate as instrumentalities of the cri mes.

       35.     Individuals involved in illegal drug distribution conspiracies, related firearms

offenses and homicides, and money laundering activities can store information and photographs

related to their criminal activities. These indi viduals can transfer and store photographs directly

to and from phones, tablets, and computers. These individuals can search for victims over the

internet on many of these devices.

       36.     As is the case with most digital techno logy, communications by way of computer,

mobi le phone, tablet, or other similar electronic media can be saved or stored on the device. Storing

such information can be intentional, i.e., by saving an e-mail as a file on a computer or tablet, or

saving the location of one's favorite websites such as "bookmarked" or " favorite" files. Digital

information can also be retained unintentionall y, such as traces of the path of an electronic




                                                 14
 Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 19 of 24 PageID #: 19




communication that may be automatically stored in many places (e.g., temporary fi les or internet

Service Provider client software, among others).

       37.     The forgoing, computer-re lated items sought to be searched include the fo llowing:

               a.      Mobile devices - advances in mobile technology, such as "smart" phones,

       have made it possible for persons o r representatives of businesses and criminal

       organizations to conduct activities o n personal mobile devices. such as telephones, or

       personal electronic tablet devices, such as an iPad, which are capab le of sending electronic

       communications including e lectronic mail and electronic "text" messages. These devices

       also make it possible for an indi vidual to access the Internet to operate emaiL websites. or

       store digital and electronic information;

               b.      Electronically Stored Data - Any and all such data concerning the sales of

       controlled substances and drug paraphernalia, laundering of monetary instruments,

       engaging in monetary transactions in property derived from specified unlawful activity,

       and unlawful flight to avoid prosecut ion. Any and all identification documents and such

       data consisting of information stored on back-up tapes, computer hard dri ves, and/or any

       other form or manner;

               c.     Passwords and Data ecurity - Computer passwords and other data security

       devices are designated to restri ct access to or hide computer software, documentation, or

       data. Data security devices may consist of hard ware, software, or other programming

       codes. A password (a string of a lphanumeric characters) usual ly operates as a sort of digital

       key to "unlock" particular date security devices, chips, and circuit boards. Data security

       software or digital code may include programming code that creates "test" keys or "hot"

       keys, which perform certain pre-set security functions when touched. Data security



                                                   15
 Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 20 of 24 PageID #: 20




        software or code may also encrypt, compress, hide, or "booby-trap" protected data to make

        it inaccessible or unusable, as well as reverse the p rocess to restore it.

        38.     I have been made aware from computer recovery speciali sts with experience in

these matters, that to properly retrieve and analyze all cell phone data, to document and

authenticate such data and to prevent the loss of the data either from accidental or deliberate

destruction would require laboratory analysis by a qualified spec ialist.

             REQUEST FOR NIGHTTIME EXECUTION OF SEARCH WARRANT

        39.     Due to the nature of the search warrant, the natu re of the exam inati on, and the fact

that target device #3 are already in the possession of law enfo rcement, I am requesting authority

to search said items at any time of the day or ni ght, including between the hours of 10:00 p.m. and

6:00 a.m .

                       CONCLUSION AND REQEUST FOR SEALING

       40.      Based upon the training and experience of the investigative team and the

investigation described herein, there is probable cause to conclude that, in the digital media to be

searched w ithin the target device #3, there wi ll be located evidence of a crime, contraband, the

fruit or instrumentalities of a crime, of one or more violations of Title 21, United States Code, §§

84 1(a) and 846 (unlawful manufacture, distribution, or possession with intent to distribute a

controlled substance and conspiracy), and evidence relati ve to violations of Title 18, Un ited States

Code, §§ 924(c) (possession of a firearm in furtherance of a drug traffick ing offense), 1956, and

1957 (money laundering),

       41.      Accordingly, 1 respectfully request the issuance of a warrant to search the target

devices described in ATTACHMENT A for the records and data descri bed in ATTACHMENT

B.



                                                  16
Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 21 of 24 PageID #: 21




            42.        In view of the ongoing nature of the investigation, and the risk of harm to

  informants, cooperating witnesses, to agents, and to the investigation, which would exist should

  the infonnation in this affidavit be prematw;ely disclosed, I respectfully reques t that thi s affidavit

  and associated records concerning this search be sealed until further order of t he Court.

  I state under the penalty of p erjury that the foregoing is true a nd correct.



  O(..\
  DATE
          O'-\\
              \
                  'Z.o Z.O




  Swo rn to, attested to, or affi r med befo re me via r eliable electronic means pursua nt to Federal Rules
  of C1imj.nal Procedure 4.f a nd 41 this _   4th
                                                _ day of June, 2020.



                                                          Patricia L. Cohen
                                                          Patricia L. Cohen
                                                          United States Magistrate Judge
                                                          Eastern District of Missouri




                                                     17
 Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 22 of 24 PageID #: 22




                                            ATTACHMENT A



Target Device #3, currently in the custody of the St. Charles County Police Departme nt, w ithi n the
Eastern District of M issouri, is fu rther described as follows:

A Multicolored Samsung Model Cellular Device, SM-N975U, IMEi: 359271100750722
 Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 23 of 24 PageID #: 23




                                          ATTACHMENT B

        1.        All records on target device #3 that relate to violations of Title 2 1, United States
Code (U.S.C.), Section 841 (a)( l ); unlawful use of a communication facility, in violation of Title
21 , U.S.C., Section 843(b); conspiracy and attempt to possess with intent to distribute and to
distribute control led substance, in violation of Title 21 U.S.C., Section 846; felons in possession
of firearms and in possession of firearm s in furtherance of drug trafficking crimes in violation of
Title 18 U.S.C, Sections 922(g) and 924(c); and laundering of monetary instruments, in violati on
of Title 18, U.S.C., Sections 1956 and 1957 (hereinafter collectively referred to as the "target
offenses") that relate to Guy GOOLSBY from May 29, 20 19 to May 26, 2020 including:
             a. li sts of customers and related identifying information;
             b. types, amounts, and prices of drugs, chemicals, and precursors trafficked as well as
                 dates, places, and amounts of specific transacti ons;
             c. any information re lated to so urces of drugs, chem icals, or precursors (including
                 names, addresses, phone numbers, or any other identifying information);
             d. any information related to the dates, times, and locations of the distribution and
                 manufacture of controlled substances or the delivery of items used in the
                 distribution and manufacture of controlled substances;
             e. all bank records, checks, credit card bills, account informati on, and other financial
                 records.
       2.        Evidence of user attribution showing who used or owned the target devices at the
time the things described in this warrant were created, edited, or de leted, such as logs, phonebooks,
saved usernames and passwords, documents, and browsing hi story;
       3.        All records and other evidence, connection logs, and records of user activity for the
target devices, including:
             a. Connection date and time;
             b. Disconnect method and time;
             c. Method of connection (e. g., telnet, ftp, http);
             d. Date transfer volume;
             e. User name associated with connection;
             f. Telephone caller identification records;
             g. Other connection information, such as:
 Case: 4:20-mj-06134-PLC Doc. #: 1 Filed: 06/04/20 Page: 24 of 24 PageID #: 24




                1)     Any and al l telephone numbers, addresses, names or contacts associated
                       w ith the connection;
               2)      Any and all data which might be information from a personal calendar or
                       day planner associated with the connection; and
               3)      Any and all data regarding wire or electronic communications, i.e. , e-mail,
                       text messages, address books, direct co nnect numbers, photographs or other
                       images, saved messages including voice and draft messages associated with
                       the connection.
       As used above, the terms " records," " information," and "data" inc lude all of the foregoing
items of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other medi a that
can store data) and any photographic form.
      4.      things described in thi s warrant were created, edi ted, or deleted, such as logs,
phonebooks, saved usem ames and passwords, documents, and browsing hi story.
